DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 4/2/2020 for application number 16/838,218. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims, and certified copy of foreign priority application.
Claims 1 – 19 are presented for examination.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Drawings
Examiner contends that the drawings filed 7/10/2020 are acceptable for examination proceedings.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0156] states “Step 202 includes:” but it is referencing FIG. 7, and step 202 is not in FIG. 7. It appears Applicant meant Step 302.  
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 5/24/2021 for “First Office Action of corresponding Japanese patent application” and information disclosure statement filed 10/22/2021 for “Notice of Allowance of the corresponding Japanese Application” and “First Office Action from corresponding Chinese Application” fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. The context of these Non-Patent Literature documents are entirely in non-English languages and could not be read by the Examiner, and thus it cannot be considered. It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster et al. (hereinafter as Foerster) PGPUB 2016/0104483.
As per claim 1, Foerster teaches  an intelligent device wake-up method, comprising: 
obtaining wake-up voice sent by a user [0018: (user 102 speaking an utterance 104 that is detected by computing devices 106, 108, and 110) and 0026 or 0028: (computing device that will respond to user is set to awake)]; 
when determining that a current wake-up mode is a group wake-up mode [0003, 0006, 0018: (there may be multiple computing devices connected using a network of connected microphone devices in a home or school environment, using the same hotword; this situation is a group wake-up mode in which multiple devices in an environment pick up the same hotword)], recognizing volume information corresponding to obtained wake-up voice [0006 and 0018: (computing devices 106, 108, and 110 determine a loudness score (volume information) corresponding to the utterance)], and determining wake-up delay time according to the volume information [0018, and 0022-0024: (a loudness score is determined for each computing device, and a delay time is calculated based on the loudness score; after the delay time passes, the device with the shortest delay responds to the user)]; 
when determining that the wake-up delay time is different from wake-up delay time corresponding to other intelligent device in the group, and no response information [0006 and 0025-0026: (if a computing device 106’s delay elapses before the other computing devices 108 and 110 provides a notification, computing device 106 notifies the other computing devices that it will perform the processing (response information), and computing device 106 will set its device status to awake)]. 

As per claim 10, Foerster teaches an intelligent device [FIG. 3 computing device 300], comprising at least one processor [0040: processor 302]; and a memory [FIG. 3 and 0040: memory 304] in communication with the at least one processor. 
The remaining limitations of claim 10 is similar in scope to claim 1 as addressed above and are thus rejected under the same rationale. 

As per claim 18, Foerster teaches a non-transient computer-readable storage medium storing computer instructions, wherein, the computer instructions are used for enabling a computer to execute the intelligent device wake-up method according to claim 1 [claim 20: non-transitory computer-readable medium]. 

As per claim 19, Foerster teaches an intelligent device wake-up method, comprising: 
[0018: (user 102 speaking an utterance 104 that is detected by computing devices 106, 108, and 110) and 0026 or 0028: (computing device that will respond to user is set to awake)]; 
obtaining volume information corresponding to the wake-up voice [0006 and 0018: (computing devices 106, 108, and 110 determine a loudness score (volume information) corresponding to the utterance)], and determining wake-up delay time according to the volume information [0018, and 0022-0024: (a loudness score is determined for each computing device, and a delay time is calculated based on the loudness score; after the delay time passes, the device with the shortest delay responds to the user)]; 
performing a wake-up process and playing the response information according to the wake-up delay time [0006 and 0025-0026: (if a computing device 106’s delay elapses before the other computing devices 108 and 110 provides a notification, computing device 106 notifies the other computing devices that it will perform the processing (response information), and computing device 106 will set its device status to awake)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (hereinafter as Foerster) PGPUB 2016/0104483, and further in view of Park et al. (hereinafter as Park 665) PGPUB 2018/0211665 and Park et al. (hereinafter as Park 490) PGPUB 2020/0043490.
As per claim 9, Foerster teaches the method according to claim 1.
Foerster does not explicitly teach, further comprising: when determining that the wake-up delay time is the same as wake-up delay time corresponding to at least one of other intelligent device in the group, judging whether a local priority level is higher than that of the at least one intelligent device respectively, and if the local priority level is highest, determining whether the response information sent by other intelligent device in the group is obtained within the wake-up delay time; if the local priority level is lower than the at least one intelligent device, ending a delayed response operation. Foerster does not appear to describe the use of computing device priority to determine which intelligent device should be used or woken up.

Since Foerster shows the correlation between voice intensity/volume with wake-up delay, the combination of Foerster with Park 665 would therefore teach when determining that the wake-up delay time is the same as wake-up delay time corresponding to at least one of other intelligent device in the group, judging whether a local usage level is higher than that of the at least one intelligent device respectively, and if the local usage level is highest, determining whether the response information sent by other intelligent device in the group is obtained within the wake-up delay time; if the local usage level is lower than the at least one intelligent device, ending a delayed response operation.

Foerster and Park 665 does not explicitly describe priority levels. Although Foerster and Park 665 first determines the voice intensity of voice inputs received at different devices, and then compares usage history of the devices if the voice intensities are the same, Foerster and Park 665 do not mention comparing priority levels. Although one of ordinary skill in the art may conclude that the device having the higher usage history would have the higher priority level for that user, Foerster and Park 665 nonetheless do not describe comparing priority levels. 
	Park 490 teaches multiple electronic devices receiving a wakeup utterance, analyzing the wakeup utterance for voice information, and communicating voice information between the electronic devices. Park 490 is therefore similar to Foerster and Park 665 because they all teach evaluating the received voice information and communicating with other electronic devices who also received the voice information to determine which electronic device should wake and process the voice input. Park 490 further teaches judging whether a local priority level is higher than that of the at least one intelligent device respectively, and if the local priority level is highest, determining whether the response information sent by other intelligent device in the group is obtained within the wake-up delay time; if the local priority level is lower than the at least 
	The combination of Foerster and Park 665 with Park 490 therefore yields comparing priority levels of computing devices next if the loudness levels of the computing devices are determined to be equal, to determine which computing device should wake and process the voice command.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Park 490’s teachings of comparing priority levels of computing devices rather than usage history in Foerster and Park 665 after the loudness levels are determined to be the same. One of ordinary skill in the art would have been motivated to compare priority levels rather than usage history in Foerster and Park 665 because it would be faster and more efficient to simply compare priority levels than to look up and analyze usage history and then compare usage history.


Allowable Subject Matter
Claims 2-8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Foerster teach the method according to claim 1, further comprising:  obtaining volume information corresponding to the other intelligent device respectively; generating a first corresponding relationship between volume and level according to the volume information of the other intelligent device. 
Tao et al. (PGPUB 2019/0147904) teaches obtaining a volume level generation sent by a terminal device.
Melando Casado et al. (PGPUB 2018/0061419)1 teaches group identifiers.
Neither Foerster, Tao et al., nor Melando Casado et al. teach the complete limitations of obtaining a volume level generation request sent by a terminal device, wherein the volume level generation request comprises: a group identifier, quantity information of intelligent device with the group identifier, and an identifier of other intelligent device with the group identifier; obtaining volume information corresponding to the identifier of the other intelligent device respectively, according to the volume level generation request; generating a first corresponding relationship between volume and level according to the volume information corresponding to the identifier of the other intelligent device, and the quantity information of the intelligent device with the group identifier. The prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.
Claims 11 contains the same limitations as claim 2, and thus also contains allowable subject matter.
Claims 3-8 and 12-17 are dependent on claims 2 and 11 respectively, and thus are also objected to based on dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Sharifi (PGPUB 2016/0217790) teaches arranging devices in groups and devices containing identifiers.
Peng et al. (USPAT 10,909,983) teaches the user’s utterance including an identifier that corresponds to an environment naming indicator such as kitchen, office, or living room and is thus a group identifier.
Wang (PGPUB 2020/0196239) teaches a radio access point sending a wake up packet including a group identifier to wake up terminals in the target group.
Jeong (PGPUB 2020/0135194) teaches obtaining location information of a sound source from multiple devices to determine which device should respond to the sound source.
Cheng et al. (PGPUB 2019/0341049) teaches receiving a wake-up message sent by each smart device and determining a target smart device to wake based on the sound characteristics information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS on 10/22/2021